Citation Nr: 0948713	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
migraine headaches.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1993 to March 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 rating decision in which the RO, inter 
alia, denied the Veteran's petition to reopen her previously 
denied claim for service connection for major depressive 
disorder on the basis that new and material evidence had not 
been received.  The Veteran filed a notice of disagreement 
(NOD) in July 2003, and the RO issued a statement of the case 
(SOC) in October 2003.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2003.

In March 2005, The Board remanded the claim of whether new 
and material evidence to reopen a claim for service 
connection for major depressive disorder, as secondary to 
service-connected migraine headaches had been received to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional development.  After completing the 
requested action, the AMC continued the denial of the claim, 
as reflected in a November 2005 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration. 

In February 2008, the Board reopened the claim for service 
connection for major depressive disorder, as secondary to 
service-connected migraine headaches, and remanded to the RO, 
via the AMC in Washington, DC, the claim for service 
connection, on the merits, for additional development.  After 
completing the requested development, the RO denied the claim 
(as reflected in a September 2009 SSOC), and returned this 
matter to the Board for further appellate consideration. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although there are no documented complaints, findings, or 
diagnosis pertaining to depression in service, the Veteran 
has credibly reported experiencing depression in and since 
service, and an uncontradicted post-service VA medical 
opinion indicates that the Veteran has current major 
depressive disorder that had its onset in service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for major depressive disorder 
are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for major depressive disorder, to include as 
secondary to service-connected migraine headaches, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.

II. Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
[Parenthetically, the Board notes that, effective in October 
2006, VA revised 38 C.F.R. § 3.310(a) as regards establishing 
secondary service connection on the basis of aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  However, for 
reasons expressed below, discussion  or application of the 
revision is unnecessary in this case].

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the 
governing legal authority, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection for major depressive disorder is warranted.

Turning first to the question of current disability, the 
evidence of record establishes that the Veteran has been 
diagnosed with major depressive disorder, as reflected, for 
example, in the reports of VA examinations in June 2001 and 
April 2009.  As this and other medical evidence supports a 
finding of a current major depressive disorder, the question 
that thus remains is the relationship, if any, between 
current major depressive disorder and either service or a 
service-connected disability.  

Service treatment records reflect no documented complaints, 
findings, or diagnosis pertaining to depression.  However, 
the Veteran has asserted that her depression began in the 
military when she was informed that she was going to be sent 
to Bosnia which would result in her being away from her 
children.  The Veteran is competent to report her own 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
The Veteran is also competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Here, the Veteran's assertions that she experienced 
depression in service appear to be credible and consistent 
with circumstances at that time, notwithstanding the fact 
that there is no documented evidence of in-service 
depression.  Moreover, her report her report of a continuity 
of symptomatology suggests a link between her current major 
depressive disorder and service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004). The Board also notes review of the 
treatment records reveals that the Veteran received treatment 
from VA providers for depression as early as July 1999, 
consistent with her statements that she had received mental 
health treatment soon after leaving the military.

Significantly, moreover, the only medical opinion to directly 
address the question of whether there exists a medical nexus 
between current major depressive disorder and the Veteran's 
service is supportive of the claim.  Following examination of 
the Veteran and consideration of her documented history and 
assertions, the April 2009 VA examiner opined that the 
Veteran's major depressive disorder appears to have had its 
start in the military when the Veteran was informed that she 
would have to go to Bosnia and be away from her children.  
Although the opinion appears to be based, in part, on the 
Veteran's reported history of experiencing symptoms of 
depression in and since service, such reliance only warrants 
the discounting of a medical opinion in certain 
circumstances, such as when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  

As indicated above, however, the Board deems the Veteran's 
assertions as to experiencing in and post-service depression 
to be credible.  The Board notes that the opinion of the 
April 2009 VA examiner on the matter of direct service 
connection is not contradicted by any other medical evidence 
or opinion, and that that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA physician 
(see Willis v. Derwinski, 1 Vet. App. 66 (1991)) and are not 
permitted to substitute their own judgment on a medical 
matter (see Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  
Furthermore, while the opinion is not definitive, it has been 
expressed in terms that warrant application of the benefit-
of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that the service connection for major depressive 
disorder is warranted. 

As a final point, the Board notes that the Veteran's claim 
for service connection had previously been adjudicated on a 
secondary basis by both the RO and the Board.  However, in 
light of the Board's decision to award service connection for 
major depressive disorder as directly related to service, 
discussion of any other theory of entitlement is unnecessary.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


